This is a Non-Final office action for serial number 16/839,698.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 are rejected, claims 2-9 and 11-13 rejected are rejected based on being dependent on a rejected claim, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 10 recite the broad recitation a flat bottom and a flat top, and the claim also recites of which there is none which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature 
Claim 10 recites the limitation "operational state" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
All words in a claim must be considered in determining the patentability of theclaim against the prior art. If no reasonably definite meaning can be ascribed to certainterms in the claim, the subject matter does not become obvious, the claim becomesindefinite. In re Wilson, 424F.2d 1382, 1385 (CCPA 1970). The examiner's analysis ofthe claims, in particular claim language within the claims as rejected under 35 USC 112 above, indicates that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims needs to be made, as the examiner does not understand what is exactly being claimed by the applicant. Any rejection under 35 U.S.C. 102 should not be based on such speculations and assumptions. In re Steele, 305 F.2d 859,862 (CCPA 1962); Ex parte Head, 214 USPQ 551 (Bd.App. 1981). Accordingly, the applicant should not assume that any claims not rejected using prior art is considered allowable since the examiner can not clearly determine the limitations of the claim due to indefiniteness. The applicant should be aware that once the claims have been corrected to remove the problems concerning indefiniteness, prior art may be used to reject the claims and the next action made final or if the application is in a final status the amendment after final may not be entered as requiring further search and/or consideration.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Judge 5,897,084. Judge discloses a bag support with an inner surface and outer surface, the bag support comprising: a first generally planar side (one of 12-18; see figure 11-12) opposite a second generally planar side (another of 12-18 ); a first foldable side (where 54 is located) opposite a second foldable side (where 52 is located);  by a flat bottom and a flat top of which there is none, defines a volume within which a bag may be placed to receive objects, wherein the bag extends from the volume to engage the outer surface; the bag support of claim 1, wherein a single wall defines the first and second generally planar sides and the first and second foldable sides; the bag support of claim 2, wherein the single wall is a uniform material; the bag support of claim 3, wherein the bag support contains an overlap portion in which an overlap edge (30) overlaps a side engagement edge (24), wherein the side engagement edge is a portion of one of the first planar side (12), second planar side, first foldable side, or second foldable side; the bag support of claim 4, wherein the overlap edge and side engagement edge are engaged to each other through heat sealing (see column 4, line 38-40); the bag support of claim 4, wherein the overlap edge and side engagement edge are engaged to each other through an adhesive (see column 4, line 38-40); The bag support of claim 4, wherein the overlap edge and side engagement edge are engaged to each other through a friction engagement (column 4, line 38-40).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Judge 5,897,084. Judge discloses all of the limitations except for the volume is 364 cubic inches in the operation state and wherein dimensions defined by the volume in the operation state are 9 inches wide by 9 inches deep by 6 inches high.  It would have been obvious an obvious matter of engineering design choice in the bag support/holder art to one of ordinary skill in the art before the effective filing date of the claimed invention to have for the volume is 364 cubic inches in the operation state and wherein dimensions defined by the volume in the operation state are 9 inches wide by 9 inches deep by 6 inches high to since a change in the size of a prior art device is a design consideration within the skill of the art since the size as claimed are conventional for supporting a bag.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoch 3,817,444. Yoch discloses a bag support with an inner surface and outer surface, the bag support comprising: a single sheet that is movable between an operation state (figure 6 solid lines) and a storage state (in phantom lines figure 6), wherein the operational state defines a substantially cylindrical volume when bounded by a flat top . 



Conclusion
The prior art does conventional bag supports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631